WASHBURN, J.
Epitomized Opinion
The Amazon Rubber Company filed a petition in error from the decision of the Common Pleas Court of Summit county. A motion was filed by the Realty Company to dismiss the petition in error’ for the *585reason that the same was not filed within 70 days from the entry of the judgment in Common Pleas Court. The record disclosed that on May 23, 1922, the Common Pleas Court pronounced judgment in favor of the Realty Company against the Rubber Company and that on the same day said iudgment was reduced to writing in'the form of a journal entry, approved and filed. The appearance docket gave May 23 as the date of the entry. On Sept. 11, 1922, the Rubber Company filed a motion asking the court to correct the record so as to show the entry of judgment against it to have been bn June 2, 1922. The court ordered that the record be changed so as to read June 6, 1922. Thereupon the Rubber Company prosecuted error. In holding that the error proceedings had- not been started within the 70-day statutory period the Court of Appeals held:
Attorneys — Musser, Kimber& Huffman,, for More-wood Co:; Burch, Bacon & Denlinger, for Amazon Co.
1.A judgment is not rendered within the meaning of GC. • 11578' when the trial court has announced •his decision, but only when said judgment has been reduced to a journal entry and properly filed.
2. As the, evidence does not disclose any reason . B>r ground for changing the record showing the time *when judgment-was rendered and. entered on the journal, the court committed error in making an order at a subsequent term of court changing that date.